Exhibit 99.1 Case Name: Interstate Bakeries Corporation & AllSubsidiaries Case No:04-45814-jwv-11 Consolidated Monthly Operating Report Summary For The Four Weeks Ended and as ofDecember 13, 2008 REVENUE Gross Income $ 201,802,115 Less Cost of Goods Sold 97,637,492 Ingredients, Packaging & Outside Purchasing $ 55,321,821 Direct & Indirect Labor 32,753,372 Overhead & Production Administration 9,562,299 Gross Profit 104,164,623 OPERATING EXPENSES Owner - Draws/Salaries - Selling & Delivery Employee Salaries 45,709,954 Advertising and Marketing 3,672,892 Insurance (Property, Casualty, & Medical) 11,334,016 Payroll Taxes 4,060,052 Lease and Rent 3,263,121 Telephone and Utilities 1,342,584 Corporate Expense (Including Salaries) 7,191,700 Other Expenses 26,406,636 (i) Total Operating Expenses 102,980,955 EBITDA 1,183,668 Restructuring & Reorganization Charges 3,319,572 (ii) Depreciation and Amortization 4,488,658 Abandonment 78,058 Property & Equipment Impairment - Other( Income)/Expense 26,510 Gain/Loss Sale of Prop - Interest Expense 4,809,674 Operating Income (Loss) (11,538,804 ) Income Tax Expense (Benefit) (250,522 ) Net Income (Loss) $ (11,288,282 ) CURRENT ASSETS Accounts Receivable at end of period $ 126,693,844 Increase (Decrease) in Accounts Receivable for period (7,913,157 ) Inventory at end of period 57,378,911 Increase (Decrease) in Inventory for period (2,761,622 ) Cash at end of period 19,272,760 Increase (Decrease) in Cash for period (5,391,175 ) Restricted Cash 21,124,605 (iii) Increase (Decrease) in Restricted Cash for period 7,865 LIABILITIES Increase (Decrease) Liabilities Not Subject to Compromise (10,577,952 ) Increase (Decrease) LiabilitiesSubject to Compromise (111,873 ) (iv) Taxes payable: Federal Payroll Taxes $ 3,973,380 State/Local Payroll Taxes 4,429,405 State Sales Taxes 700,360 Real Estate and Personal Property Taxes 6,092,735 Other (see attached supplemental schedule) 2,632,054 Total Taxes Payable 17,827,934 See attached supplemental schedule for footnoted information. IBC Other Taxes Payable - Supplemental Schedule for period ended December 13, 2008 Description Amount Use Tax $ 535,831 Accr. Franchise Tax 496,532 Other Taxes 1,599,691 Total Other Taxes Payable $ 2,632,054 7th period (i)Other Expenses included the following items: Employee benefit costs 12,485,044 Facility costs (excluding lease expense) 809,480 Distribution/transportation costs 10,340,175 Local promotional costs 1,042,557 Miscellaneous 1,729,380 $ 26,406,636 (ii)Restructuring and reorganization expenses for the period included: Restructuring expenses (Gain)/loss on sale of assets 0 Other 91,834 Reorganization expenses Professional fees 3,379,179 Interest income (10,475 ) Adjustments to lease rejection expense (102,660 ) (Gain)/loss on sale of assets (38,306 ) $ 3,319,572 (iii)Restricted cash represents cash held as collateral pursuant to IBC's debtor-in-possession credit facility. Note:Capital expenditures for the period totaled approximately $1.6 million. EXPLANATORY NOTES TO THE INTERSTATE BAKERIES CORPORATION CONSOLIDATED MONTHLY OPERATING REPORT DATED
